Exhibit 10.2

EMPLOYMENT AGREEMENT

 

THIS AGREEMENT by and between HPSC, Inc., a Delaware corporation (the
“Company”), and John W. Everets (the “Executive”), is made as of July 19, 2002.

 

W I T N E S S E T H

 

WHEREAS, the Executive has served as Chairman and Chief Executive Officer of the
Company since July 19, 1993, most recently pursuant to an employment agreement
dated July 19, 1999 (as amended and restated August 4, 2000);

 

WHEREAS, the Company wishes to provide for the continued employment by the
Company of the Executive, and the Executive wishes to continue to serve the
Company, on the terms and conditions set forth in this Agreement;

 

NOW, THEREFORE, it is hereby agreed as follows:

 

1.             EMPLOYMENT PERIOD.  The Company shall employ the Executive, and
the Executive shall be an employee of the Company, on the terms and conditions
set forth in this Agreement, for a period (the “Employment Period”) commencing
on July 19, 2002 (the “Effective Date”) and ending on the third anniversary of
the Effective Date; provided, however, that, on the third anniversary of the
Effective Date and each subsequent anniversary thereof (each of such third and
subsequent anniversaries, an “Extension Date”), the Employment Period shall
automatically be extended for one additional year unless, at least six months
prior to the applicable Extension Date, the Company or the Executive shall have
given notice not to extend this Agreement.  The Employment Period shall end upon
the termination of the Executive’s employment hereunder, as of the Date of
Termination (as defined in Section 4(d)).

 

2.             SCOPE OF EMPLOYMENT.  (a)  POSITION. During the Employment
Period, the Executive shall continue to serve as Chairman of the Board of the
Directors and Chief Executive Officer of the Company.  The Executive shall
adhere to policies established by the Board of Directors of the Company (the
“Board”).

 

(b)           DUTIES.  During the Employment Period, and excluding any periods
of vacation and sick leave to which the Executive is entitled, the Executive
shall devote reasonable attention and time during normal business hours to the
business and affairs of the Company and, to the extent necessary to discharge
the responsibilities assigned to the Executive under this Agreement, use the
Executive’s reasonable best efforts to carry out such responsibilities
faithfully and efficiently.  It shall not be considered a violation of the
foregoing for the Executive to serve on corporate, industry, civic or charitable
boards or committees, so long as such activities do not significantly interfere
with the performance of the Executive’s responsibilities as an employee of the
Company in accordance with this Agreement.

 

(c)           LOCATION.  The Company’s headquarters shall be located in Boston,
Massachusetts, and the Executive shall be based and reside in the general area
of Boston, except for reasonable travel obligations.

 

--------------------------------------------------------------------------------


 

3.             COMPENSATION.  The Executive’s compensation during the Employment
Period shall be determined by the Board upon the recommendation of the committee
of the Board having responsibility for approving the compensation of senior
executives (the “Compensation Committee”), subject to Sections 3(a) through
3(d).

 

(a)           BASE SALARY.  During the Employment Period, commencing on the
Effective Date, the Executive shall receive an annual base salary (“Base
Salary”) as determined by the Compensation Committee from time to time. 
Commencing July 1, 2002, the Executive’s Base Salary shall be at a rate of not
less than $375,000.  The Base Salary shall be payable in accordance with the
Company’s regular payroll practice for its senior executives, as in effect from
time to time.

 

(b)           INCENTIVE PLAN.  The Compensation Committee has developed an
incentive compensation plan (“Incentive Plan”) for key management employees. 
The Incentive Plan is designed to pay the Executive up to One Hundred Percent
(100%) of his annual base salary for achieving the results established by the
Compensation Committee.  The Executive shall be eligible to receive awards under
the Incentive Plan, as determined annually by the Compensation Committee.

 

(c)           OTHER INCENTIVE COMPENSATION.  During the Employment Period, the
Executive shall be eligible for additional awards under the Company’s Amended
and Restated 1998 Stock Incentive Plan, as it may be amended from time to time,
or under any subsequent similar plans, as determined by the Compensation
Committee.

 

(d)           OTHER BENEFITS.  During the Employment Period, (i) the Executive
shall participate in all applicable savings and retirement plans, practices,
policies and programs of the Company that are from time to time applicable to
senior executives of the Company including the Company’s Employee Stock
Ownership Plan and Supplemental Executive Retirement Plan; (ii) the Executive
and/or the Executive’s eligible dependents, as the case may be, shall be
eligible for participation in, and shall receive all benefits under, all
applicable welfare benefit plans, practices, policies and programs provided by
the Company, including, without limitation, medical, prescription, dental,
disability, salary continuance, employee life insurance, group life insurance,
accidental death and travel accident insurance plans and programs on the same
basis and subject to the same terms, conditions, cost-sharing requirements and
the like as senior executives of the Company; and (iii) the Executive shall be
entitled to receive fringe benefits on a basis not less favorable than provided
to other senior executives of the Company.  Specifically, the Executive shall be
entitled to four (4) weeks of vacation annually and an appropriate vehicle
provided by the Company.

 

4.             TERMINATION OF EMPLOYMENT.  This Employment Agreement may be
terminated as provided in Sections 4(a) through 4(d).  Termination pursuant to
any of Sections 4(a) through 4(d) is subject to the provisions of Section 5.

 

(a)           DEATH OR DISABILITY.  The Executive’s employment shall terminate
automatically upon the Executive’s death.  The Company shall be entitled to
terminate the Executive’s employment because of the Executive’s Disability (as
defined in the Company’s long-term disability insurance policies).  A
termination of the Executive’s employment by the

 

2

--------------------------------------------------------------------------------


 

Company for Disability shall be communicated to the Executive by written notice,
and shall be effective on the 30th day after receipt of such notice by the
Executive (the “Disability Effective Date”), unless the Executive returns to
full-time performance of the Executive’s duties before the Disability Effective
Date.

 

(b)           TERMINATION BY THE COMPANY.  (i)  FOR CAUSE. The Company may
terminate the Executive’s employment for Cause at any time during the Employment
Period as follows.

 

(A)          “Cause” means the conviction of the Executive for the commission of
a crime involving moral turpitude, or willful gross misconduct by the Executive
in connection with his employment by the Company that results in material and
demonstrable financial harm to the Company.  No act or failure to act on the
part of the Executive shall be considered “willful” unless it is done, or
omitted to be done, by the Executive in bad faith or without reasonable belief
that the Executive’s action or omission was in the best interests of the
Company.  Any act or failure to act that is based upon authority given pursuant
to a resolution duly adopted by the Board, or the advice of counsel for the
Company, shall be conclusively presumed to be done, or omitted to be done, by
the Executive in good faith and in the best interests of the Company.  In the
event of a dispute concerning the application of this provision, no claim by the
Company that Cause exists shall be given effect unless the Company establishes
to the Board by clear and convincing evidence that Cause exists.

 

(B)           A termination of the Executive’s employment for Cause shall not be
effective unless it is accomplished in accordance with the following
procedures.  The Company shall give the Executive written notice (“Notice of
Termination for Cause”) of its intention to terminate the Executive’s employment
for Cause, setting forth in reasonable detail the specific conduct of the
Executive that it considers to constitute Cause and the specific provisions of
this Agreement on which it relies, and stating the date, time and place of the
Special Board Meeting for Cause.  The “Special Board Meeting for Cause” means a
meeting of the Board called and held specifically and exclusively for the
purpose of considering the Executive’s termination for Cause, that takes place
not less than twenty nor more than thirty business days after the Executive
receives the Notice of Termination for Cause.  The Executive shall be given an
opportunity, together with counsel, to be heard at the Special Board Meeting for
Cause.  The Executive’s termination for Cause shall be effective when and if a
resolution is duly adopted at the Special Board Meeting for Cause by the
affirmative vote of three-quarters of the entire membership of the Board stating
that, in the good faith opinion of the Board, the Executive is guilty of the
conduct described in the Notice of Termination for Cause and that such conduct
constitutes Cause under this Agreement.

 

(ii) WITHOUT CAUSE.  The Company may terminate the Executive’s employment
without cause at any time during the Employment Period.

 

3

--------------------------------------------------------------------------------


 

(c)           TERMINATION BY THE EXECUTIVE.  (i)  FOR GOOD REASON.  The
Executive may terminate employment for Good Reason at any time during the
Employment Period as follows.

 

(A)          “Good Reason” means:

 

I.              the assignment to the Executive of any duties or
responsibilities inconsistent in any respect with those customarily associated
with the position of Chairman of the Board and Chief Executive Officer
(including status, offices, titles and reporting requirements) or any other
action by the Company that results in a diminution or other material adverse
change in the Executive’s position, authority, duties or responsibilities, other
than an isolated, insubstantial and inadvertent action that is not taken in bad
faith and is remedied by the Company promptly after receipt of notice thereof
from the Executive;

 

II.            any failure by the Company to comply with any provision of
Section 3 of this Agreement, other than an isolated, insubstantial and
inadvertent failure that is not taken in bad faith and is remedied by the
Company promptly after receipt of notice thereof from the Executive;

 

III.           any requirement by the Company that the Executive be principally
based at any office or location more than 25 miles from the Company’s current
offices in Boston, Massachusetts; or

 

IV.           any failure by the Company to comply with Section 11(c) of this
Agreement;

 

(B)           For purposes of this Section 4(c), any reasonable determination of
“Good Reason” made by the Executive shall be conclusive.  A termination of
employment by the Executive for Good Reason shall be effectuated by giving the
Company written notice (“Notice of Termination for Good Reason”) of the
termination, setting forth in reasonable detail the specific conduct of the
Company that constitutes Good Reason and the specific provision(s) of this
Agreement on which the Executive relies.  A termination of employment by the
Executive for Good Reason shall be effective on the fifth business day following
the date when the Notice of Termination for Good Reason is given, unless the
notice sets forth a later date (which date shall in no even be later than 30
days after the notice is given).

 

(C)           The failure to set forth any fact or circumstance in a Notice of
Termination for Good Reason shall not constitute a waiver of the right to
assert, and shall not preclude the Executive from asserting, such fact or
circumstance in an attempt to enforce any right under or provision of this
Agreement.

 

(ii)           WITHOUT GOOD REASON.  The Executive may terminate his employment
without Good Reason at any time during the Employment Period by giving the
Company written notice of the termination.

 

4

--------------------------------------------------------------------------------


 

(d)           DATE OF TERMINATION.  The “Date of Termination” means the date of
the Executive’s death, the Disability Effective Date, the date on which the
termination of the Executive’s employment by the Company for Cause or without
Cause or by the Executive for Good Reason is effective, the date on which the
Executive gives the Company notice of a termination of his employment without
Good Reason, or the date of expiration of this Agreement, as the case may be.

 

5.             OBLIGATIONS OF THE COMPANY UPON TERMINATION.  (a) BY THE COMPANY
OTHER THAN FOR CAUSE; UPON NON-RENEWAL BY THE COMPANY OR THE EXECUTIVE; OR BY
THE EXECUTIVE FOR ANY REASON.  Except as provided in Section 6 below, if, during
the Employment Period, the Company terminates the Executive’s employment for any
reason, other than Cause or the Executive’s death or Disability; the Company or
the Executive notifies the other pursuant to Section 1 of its or his intent not
to extend this Agreement; or the Executive terminates his employment for any
reason; the Company shall

 

(i)            continue to pay the Executive his Base Salary for a period of
twelve months following the Date of Termination;

 

(ii)           pay the Executive twelve monthly payments, each equal to
one-twelfth (1/12) of the maximum incentive compensation the Executive could
have earned during the twelve months following the Date of Termination;

 

(iii)          continue benefits to the Executive and/or the Executive’s family
for a period of twelve months following the Date of Termination at least equal
to those which would have been provided in accordance with the applicable
health, medical, life, disability and other welfare benefit plans, programs, and
practices described in Section 3(d) as if the Executive’s employment had not
been terminated; and

 

(iv)          except in the case of termination by the Executive without Good
Reason, cause all of the Executive’s outstanding equity awards, to the extent
then unvested or forfeitable, to immediately and fully vest and, to the extent
then not exercisable, to become immediately and fully exercisable.

 

(b)           DEATH OR DISABILITY.  If the Executive’s employment is terminated
by reason of the Executive’s death or Disability during the Employment Period,
the Company shall

 

(i)            continue to pay to the Executive or, in the case of the
Executive’s death, to the Executive’s designated beneficiaries (or, if there is
no such beneficiary, to the Executive’s estate or legal representative) the
Executive’s Base Salary for a period of six months following the Date of
Termination; and

 

(ii)           continue benefits to the Executive and/or the Executive’s family
for a period of six months following the Date of Termination at least equal to
those which would have been provided in accordance with the applicable health,

 

5

--------------------------------------------------------------------------------


 

medical, life, disability and other welfare benefit plans, programs, and
practices described in Section 3(d) as if the Executive’s employment had not
been terminated.

 

(iii)          cause all of the Executive’s outstanding equity awards, to the
extent then unvested or forfeitable, to immediately and fully vest and, to the
extent then not exercisable, to become immediately and fully exercisable.

 

(c)           BY THE COMPANY FOR CAUSE.  If the Executive’s employment is
terminated by the Company for Cause, the Company’s only obligation to the
Executive will be to pay any arrearages of salary or incentive compensation as
of the Date of Termination.

 

6.             CHANGE OF CONTROL.  Notwithstanding the provisions of Section 5
to the contrary, in the event a Change in Control (as such term is defined in
the Company’s 1998 Amended and Restated Stock Incentive Plan) occurs, the
following shall apply.

 

(a)           If, during the three (3) year period following a Change in
Control, the Executive’s employment is terminated by the Company for any reason
other than for Cause, if the Executive’s employment is terminated by reason of
the Executive’s death or Disability, or if the Executive terminates his
employment for Good Reason:

 

(i)            The Company shall pay the Executive in a lump sum payable within
30 days after the Date of Termination an amount equal to the average of his
total compensation from the Company which was includable in the Executive’s
gross income for federal income tax purposes (as reported on IRS Form W-2) for
each of the preceding five (5) calendar years ending before the date of the
Change of Control multiplied by 2.99; provided, however, that the Executive may
choose, in his discretion, to receive a lesser amount than he is entitled to
receive under this Section 6(a)(i) if after consultation with the Compensation
Committee he determines that it is in his best interests to accept a lesser
amount;

 

(ii)           The Company shall cause all of the Executive’s outstanding equity
awards, to the extent then unvested or forfeitable, to immediately and fully
vest and, to the extent then not exercisable, to become immediately and fully
exercisable; and

 

(iii)          The Company shall continue benefits to the Executive and/or the
Executive’s family for a period of twelve months following the Date of
Termination at least equal to those which would have been provided in accordance
with the applicable health, medical, life, disability and other welfare benefit
plans, programs, and practices described in Section 3(d) as if the Executive’s
employment had not been terminated.

 

(b)           If, during the three (3) year period following a Change in
Control, the Executive terminates his employment for any reason other than for
Good Reason:

 

(i)            the Company shall continue to pay the Executive his Base Salary
for the twelve (12) months following the Date of Termination and the Company
shall pay the Executive twelve monthly payments, each equal to one-twelfth
(1/12) of the

 

6

--------------------------------------------------------------------------------


 

maximum incentive compensation the Executive could have earned during the twelve
(12) months following the Date of Termination; and

 

(ii)           The Company shall continue benefits to the Executive and/or the
Executive’s family for a period of twelve months following the Date of
Termination at least equal to those which would have been provided in accordance
with the applicable health, medical, life, disability and other welfare benefit
plans, programs, and practices described in Section 3(d) as if the Executive’s
employment had not been terminated.

 

(c)           If, during the three (3) year period following a Change in
Control, the Executive is terminated by the Company for Cause, the Company’s
only obligation to the Executive will be to pay any arrearages of salary or
incentive compensation as of the Date of Termination.

 

7.             NON-EXCLUSIVITY OF RIGHTS.  Nothing in this Agreement shall
prevent or limit the Executive’s continuing or future participation in any plan,
program, policy or practice provided by the Company or any of its affiliated
companies for which the Executive may qualify (including, but not limited to,
the Employee Stock Ownership Plan and the Supplemental Executive Retirement
Plan), nor shall anything in this Agreement limit or otherwise affect such
rights as the Executive may have under any contract or agreement with the
Company or any of its affiliated companies.  Vested benefits and other amounts
that the Executive is otherwise entitled to receive under any plan, policy,
practice or program of, or any contract of agreement with, the Company or any of
its affiliated companies on or after the Date of Termination shall be payable in
accordance with the terms of each such plan, policy, practice, program, contract
or agreement, as the case may be, except as explicitly modified by this
Agreement.

 

8.             FULL SETTLEMENT.  The Company’s obligation to make the payments
provided for in, and otherwise to perform its obligations under, this Agreement
shall not be affected by any set-off, counterclaim, recoupment, defense or other
claim, right or action that the Company may have against the Executive or
others.  In no event shall the Executive be obligated to seek other employment
or take any other action by way of mitigation of the amounts payable to the
Executive under any of the provisions of this Agreement and such amounts shall
not be reduced, regardless of whether the Executive obtains other employment.

 

9.             CONFIDENTIAL INFORMATION; NON-COMPETITION.  (a) The Executive
shall hold in a fiduciary capacity for the benefit of the Company all secret or
confidential information, knowledge or data relating to the Company or any of
its affiliated companies and their respective businesses that the Executive
obtains during the Executive’s employment by the Company or any of its
affiliated companies and that is not public knowledge (other than as a result of
the Executive’s violation of this Section 9) (“Confidential Information”).  The
Executive shall not communicate, divulge or disseminate Confidential Information
at any time during or after the Executive’s employment with the Company, except
with the prior written consent of the Company or as otherwise required by law or
legal process.

 

(b)           If the Executive has terminated his employment for any reason
other than Good Reason, the Executive agrees not to compete with the business of
the Company or be

 

7

--------------------------------------------------------------------------------


 

employed by a competitor of the Company while the Executive is receiving
termination payments under Section 5.

 

10.           INDEMNIFICATION; ATTORNEYS’ FEES.  The Company shall pay or
indemnify the Executive to the full extent permitted by law and the by-laws of
the Company for all expenses, costs, liabilities and legal fees which the
Executive may incur in the discharge of his duties hereunder.  The Company also
agrees to pay, as incurred,  to the fullest extent permitted by law, or
indemnify Executive if such payment is not legally permitted, for all legal fees
and expenses that the Executive may in good faith incur as a result of any
contest by the Company, the Executive or others of the validity or
enforceability of or liability under, or otherwise involving, any provision of
this Agreement, upon receipt of the Executive’s undertaking to repay any such
amount advanced if the Company prevails upon the final disposition of such
action.

 

11.           SUCCESSORS.  (a) This Agreement is personal to the Executive and,
without the prior written consent of the Company, shall not be assignable by the
Executive otherwise than by will or the laws of descent and distribution.  This
Agreement shall inure to the benefit of and be enforceable by the Executive’s
legal representatives.

 

(b)           This Agreement shall inure to the benefit of and be binding upon
the Company and its successors and assigns.

 

(c)           The Company shall require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company expressly to
assume and agree to perform this Agreement in the same manner and to the same
extent that the Company would have been required to perform it if no such
succession had taken place.  As used in this Agreement, “the Company” shall mean
both the Company as defined above and any such successor that assumes and agrees
to perform this Agreement, by operation of law or otherwise.

 

12.           MISCELLANEOUS.  (a) This Agreement shall be governed by, and
construed in accordance with, the laws of the Commonwealth of Massachusetts,
without reference to its principles of conflict of laws.  The captions of this
Agreement are not part of the provisions hereof and shall have no force or
effect.  This Agreement may not be amended or modified except by a written
agreement executed by the parties hereto or their respective successors and
legal representatives.

 

(b)           All notices and other communications under this Agreement shall be
in writing and shall be given by hand delivery to the other party or by
registered or certified mail, return receipt requested, postage prepaid,
addressed as follows:

 

If to the Executive:

 

John W. Everets

72 Chestnut Street

Boston, Massachusetts 02108

 

8

--------------------------------------------------------------------------------


 

If to the Company:

 

HPSC, Inc.

60 State Street

Boston, Massachusetts 02109

 

or to such other address as either party furnishes to the other in writing in
accordance with this Section 12(b).  Notices and communications shall be
effective when actually received by the addressee.

 

(c)           The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement.  If any provision of this Agreement shall be held invalid or
unenforceable in part, the remaining portion of such provision, together with
all other provisions of this Agreement, shall remain valid and enforceable and
continue in full force and effect to the fullest extent consistent with law.

 

(d)           Notwithstanding any other provision of this Agreement, the Company
may withhold from amounts payable under this Agreement all federal, state, local
and foreign taxes that are required to be withheld by applicable laws or
regulations.

 

(e)           The Executive’s or the Company’s failure to insist upon strict
compliance with any provisions of, or to assert any right under, this Agreement
(including, without limitation, the right of the Executive to terminate
employment for Good Reason pursuant to paragraph (c) of Section 4) shall not be
deemed to be a waiver of such provision or right or of any other provision of or
right under this Agreement.

 

(f)            The Executive and the Company acknowledge that this Agreement
supersedes any other agreement between them concerning the subject matter
hereof.

 

(g)           The rights and benefits of the Executive under this Agreement may
not be anticipated, assigned, alienated or subject to attachment, garnishment,
levy, execution or other legal or equitable process except as required by law. 
Any attempt by the Executive to anticipate, alienate, assign, sell, transfer,
pledge, encumber or charge the same shall be void.  Payments hereunder shall not
be considered assets of the Executive in the event of insolvency or bankruptcy.

 

(h)           This Agreement may be executed in several counterparts, each of
which shall be deemed an original, and said counterparts shall constitute but
one and the same instrument.

 

(i)            The obligations of the Company and the Executive under Sections
5, 6, 7, 8, 9, 10, 11 and 13 shall survive the expiration or termination for any
reason of this Agreement.

 

13.           GROSS-UP PAYMENT

 

(a)           DEFINITIONS.

 

9

--------------------------------------------------------------------------------


 

“Code” means the Internal Revenue Code of 1986, as amended, and regulations and
proposed regulations thereunder.

 

“Excise Tax” means the excise tax imposed by Code Section 4999.

 

“Gross-Up Payment” means the additional amount to be paid by the Company under
this Agreement, as determined by paragraph (b) of this section.

 

“Payment” means any payment or benefit received or to be received by or on
behalf of the Executive pursuant to the terms of this Agreement or received or
to be received by or on behalf of the Executive pursuant to any plan or
arrangement or other agreement with the Company (or any affiliate of the Company
pursuant to the provisions of Code Section 280G(d)(5)).

 

“Tax Counsel” means the tax counsel selected by the Company and reasonably
acceptable to the Executive.

 

(b)                                 AMOUNT.

 

In the event that any Payment is (or is determined by Tax Counsel to be) subject
to the Excise Tax, the Company shall pay to or on behalf of the Executive at the
time specified in paragraph (c) of this section, a Gross-Up Payment determined
such that the net amount retained by the Executive, after deduction of (i) the
Excise Tax on all Payments, and (ii) any federal, state and local income tax and
Excise Tax upon the Gross-Up Payments provided for by this paragraph (b), and
(iii) any interest, penalties or additions to tax payable by the Executive with
respect thereto, shall be equal to the total present value (determined at a
discount rate of 7% compounded annually) of all of the Payments at the time such
Payments are to be made.  For purposes of determining whether any of the
Payments will be subject to the Excise Tax and the amount of such Excise Tax,
(i) (I) the total amount of the Payments shall be treated as “Parachute
Payments” within the meaning of Code Section 280G(b)(2), and (II) all “Excess
Parachute Payments” within the meaning of Code Section 280G(b)(1) shall be
treated as subject to the Excise Tax, except to the extent that, in the opinion
of Tax Counsel, a Payment (in whole or in part) does not constitute a “Parachute
Payment” within the meaning of Code Section 280G(b)(2), or such “Excess
Parachute Payments” (in whole or in part) are not subject to the Excise Tax,
(ii) the amount of the Payments that shall be treated as subject to the Excise
Tax shall be equal to the lesser of (I) the total amount of the Payments or (II)
the amount of “Excess Parachute Payments” within the meaning of Code Section
280G(b)(1) (after applying clause (i) hereof), and (iii) the value of any
non-cash benefits or any deferred payment or benefit shall be determined by Tax
Counsel in accordance with the principles of Code Sections 280G(d)(3) and (4). 
For purposes of determining the amount of the Gross-Up Payment, the Executive
shall be deemed to pay federal income tax at the highest marginal rate of
federal income taxation applicable to individuals in the calendar year in which
the Gross-Up Payment is to be made and state and local income taxes at the
highest marginal rates of taxation applicable to individuals as are in effect in
the state and locality of his or her residence in the calendar year in which the
Gross-Up Payment is to be made, net of the maximum reduction in federal income
taxes that can be obtained from deduction of such state and local taxes, taking
into account any limitations applicable to individuals subject to federal income
tax at the highest marginal rate.

 

10

--------------------------------------------------------------------------------


 

(c)                                  PAYMENT.

 

The Gross-Up Payments provided for in paragraph (b) of this section shall be
made upon the earlier of (i) the payment to the Executive of any Payment or (ii)
the imposition upon or payment by the Executive of any Excise Tax. 
Notwithstanding the foregoing, to the extent that the Company or Tax Counsel
determines that the Excise Tax or any portion of any Gross-Up Payment is
required to be withheld from the compensation of the Executive and to be
deposited with the applicable federal, state and local tax authorities, the
Company shall increase the amount of the Executive’s compensation by the
required amount of such withholding, and then shall withhold and pay all such
required withholding taxes to the appropriate tax authorities, and upon doing so
shall be deemed to have met the payment requirements of this paragraph. For
purposes of this section, if anyone other than the Executive is subjected to the
Excise Tax with respect to any Payments, such person shall be entitled to the
same Gross-Up Payments with respect to such Payment that the Executive would
have been entitled to under this section.

 

(d)                                 ADJUSTMENT.

 

If it is established pursuant to a final determination of a court or an Internal
Revenue Service proceeding or the opinion of Tax Counsel that the Excise Tax is
less than the amount taken into account under paragraph (b) of this section, the
Executive (or other payee, as the case may be) shall repay to the Company within
five days of his or her receipt of notice of such final determination or opinion
the portion of the Gross-Up Payment attributable to such reduction (plus the
portion of the Gross-Up Payment attributable to the Excise Tax and federal,
state and local income tax imposed on the Gross-Up Payment being repaid by him
or her if such repayment results in a reduction in Excise Tax or a federal,
state and local income tax deduction) plus any interest received by him or her
on the amount of such repayment.  If it is established pursuant to a final
determination of a court or an Internal Revenue Service proceeding or the
opinion of Tax Counsel that the Excise Tax exceeds the amount taken into account
under paragraph (b) of this section (including by reason of any payment the
existence or amount of which cannot be determined at the time of the Gross-Up
Payment), the Company shall make an additional Gross-Up Payment in respect of
such excess within five days of the Company’s receipt of notice of such final
determination or opinion.

 

 

IN WITNESS WHEREOF, the Executive has hereunto set the Executive’s hand and,
pursuant to the authorization of its Board, the Company has caused this
Agreement to be executed in its name on its behalf, all as of the day and year
first above written.

 

 

HPSC, INC.

 

 

 

By:

/s/  J. Kermit Birchfield

 

J. Kermit Birchfield

 

Chairman of the Compensation Committee

 

of the Board of Directors

 

 

/s/ John W. Everets

 

EXECUTIVE

 

11

--------------------------------------------------------------------------------